Case 6:20-cv-00354-JDK-JDL Document 14 Filed 09/24/20 Page 1 of 4 PageID #: 114




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

JACKIE BOYD,                                §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-354-JDK-JDL
                                            §
KEN PAXTON, et al.,                         §
                                            §
      Defendants.                           §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Jackie Boyd, an inmate proceeding pro se, filed this civil rights

 lawsuit pursuant to 42 U.S.C. § 1983.       The case was referred to United States

 Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636.

       Plaintiff complains that on November 2, 2018, he filed a Step One grievance

 against Gib Lewis Unit mailroom supervisor Brenda McLoy for taking sealed copies

 of court opinions from him. She continued to harass him and on February 12, 2020,

 he was transferred to the Michael Unit. Plaintiff contended that the Office of the

 Attorney General had him transferred so that he would miss a deadline for filing a

 motion for rehearing. Plaintiff stated that he filed his motion for rehearing at the

 Michael Unit on February 14, 2020, but assistant mailroom supervisor Laura Ridge

 took it. As a result, he lost his opportunity to seek rehearing.

       After review of the pleadings, the Magistrate Judge issued a Report (Docket

 No. 4) recommending the lawsuit be dismissed as barred by the three-strikes

 provision of 28 U.S.C. § 1915(g), which prohibits prisoners from proceeding in forma



                                            1
Case 6:20-cv-00354-JDK-JDL Document 14 Filed 09/24/20 Page 2 of 4 PageID #: 115




 pauperis if they have had three or more prior lawsuits or appeals dismissed as

 frivolous, malicious, or for failure to state a claim upon which relief may be granted,

 unless the prisoner is under imminent danger of serious physical injury.            The

 Magistrate Judge listed three previous lawsuits filed by Plaintiff, each dismissed as

 frivolous or for failure to state a claim. Because Plaintiff did not show he was

 under imminent danger of serious physical injury, the Magistrate Judge

 recommended dismissing this case.

       Plaintiff filed objections conceding that two of the three prior cases count as

 strikes, but arguing that the third, Boyd v. Abbott, et al., Civil Action No. 3:08-cv-699

 (N.D. Tex. March 24, 2009), should not count as a strike under § 1915(g). In Boyd v.

 Abbott, et al., Plaintiff sued the Texas Attorney General, the Dallas County District

 Attorney, and two assistant district attorneys, claiming that they violated his civil

 rights by unlawfully denying his state habeas corpus petition. He also alleged that

 the state habeas court unlawfully found that he could not raise a claim of insufficiency

 of the evidence on habeas review. The Northern District of Texas dismissed the

 lawsuit as barred by Heck v. Humphrey, 512 U.S. 477 (1994), because Plaintiff’s

 claims implicated the validity of his conviction. Plaintiff appears to argue that

 because this third case was dismissed as barred by Heck, it does not apply as a strike

 under § 1915(g). Docket No. 12.

       The Court disagrees. The Magistrate Judge correctly determined that cases

 dismissed as barred by Heck count as strikes for purposes of 28 U.S.C. § 1915(g).

 German v. Baker, 124 F. App’x 257, 258 (5th Cir. 2005) (cautioning the appellant that




                                            2
Case 6:20-cv-00354-JDK-JDL Document 14 Filed 09/24/20 Page 3 of 4 PageID #: 116




 a Heck dismissal and the appeal of that dismissal “both count as strikes for purposes

 of 28 U.S.C. § 1915(g)”); Canady v. Thaler, 48 F. App’x 106, 2002 WL 31017505 (5th

 Cir. 2002) (counting a prior case dismissed pursuant to Heck as a strike under

 § 1915(g)); see also Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996) (“A § 1983 claim

 which falls under the rule in Heck is legally frivolous unless the conviction or sentence

 at issue has been reversed, expunged, invalidated, or otherwise called into

 question.”). Plaintiff provides no basis to disregard this rule and hold that the Heck-

 barred case he previously filed should not count as a strike.

        The Court has conducted a careful de novo review of those portions of the

 Magistrate Judge’s proposed findings and recommendations to which the Plaintiff

 objected.   See 28 U.S.C. § 636(b)(1) (District Judge shall “make a de novo

 determination of those portions of the report or specified proposed findings or

 recommendations to which objection is made.”). Upon such de novo review, the Court

 has determined that the Report of the Magistrate Judge is correct, and the Plaintiff’s

 objections are without merit. It is accordingly

        ORDERED that the Plaintiff’s objections are overruled and the Report of the

 Magistrate Judge (Docket No. 4) is ADOPTED as the opinion of the District Court.

 It is further

        ORDERED that this civil action is DISMISSED with prejudice as to the

 refiling of another in forma pauperis lawsuit raising the same claims as herein

 presented, but without prejudice to the refiling of this lawsuit without seeking in

 forma pauperis status and upon payment of the full $400.00 filing fee. 28 U.S.C.




                                            3
Case 6:20-cv-00354-JDK-JDL Document 14 Filed 09/24/20 Page 4 of 4 PageID #: 117




 § 1915(g). Should Plaintiff pay the full $400.00 filing fee within 15 days after the

 date of entry of final judgment in this case, he shall be allowed to proceed as though

 the full fee had been paid from the outset. It is further

       ORDERED that any and all motions which may be pending in this civil action

 are hereby DENIED.

       So ORDERED and SIGNED this 24th day of September, 2020.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                            4
